NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4369-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS FLORES, a/k/a
EDWIN RIVERA,

     Defendant-Appellant.
________________________

                   Submitted January 24, 2022 – Decided February 4, 2022

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Indictment No. 15-04-
                   0223.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anthony J. Vecchio, Designated Counsel, on
                   the brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Kaili E. Matthews, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
       Defendant Luis Flores appeals from an April 27, 2020 order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing.

Defendant argues his trial counsel was ineffective during pre-trial proceedings

and throughout the trial by not providing a Spanish interpreter and failing to

argue defendant was intoxicated when he waived his Miranda1 rights. Judge

Anthony F. Picheca, Jr. entered the order and rendered a twenty-seven-page

statement of reasons.

       On appeal, defendant raises the following arguments:

             I.    THE PCR COURT ERRED IN NOT
                   GRANTING       DEFENDANT    AN
                   EVIDENTIARY     HEARING  WHERE
                   DEFENDANT RECEIVED INEFFECTIVE
                   ASSISTANCE OF COUNSEL.

                   A. Trial Counsel Was Ineffective For Failing To
                   Provide A Translator During His Discussions
                   With Defendant And Failing To Discuss Trial
                   Strategy And Other Concerns Defendant Had
                   Before Trial.

                   B. Trial Counsel Failed To Effectively Advocate
                   For Defendant During The Pre-Trial Miranda
                   Hearing.

       We are unpersuaded by defendant's contentions and affirm substantially

for the reasons expressed by Judge Picheca. We add these remarks.


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                         A-4369-19
                                       2
      When a PCR judge does not hold an evidentiary hearing—like here—this

court's standard of review is de novo as to both the factual inferences drawn by

the PCR judge from the record and the judge's legal conclusions. State v. Blake,

444 N.J. Super. 285, 294 (App. Div. 2016).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Supreme Court adopted in

State v. Fritz, 105 N.J. 42, 58 (1987). To meet the first Strickland/Fritz prong,

a defendant must establish his or her counsel "made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment." Strickland, 466 U.S at 687. A defendant must rebut the

"strong presumption that counsel's conduct [fell] within the wide range of

reasonable professional assistance." Id. at 689. Thus, this court must consider

whether counsel's performance fell below an objective standard of

reasonableness. Id. at 687-88.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the


                                                                               A-4369-19
                                         3
proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58.

      A defendant is only entitled to an evidentiary hearing when he or she has

"presented a prima facie [case] in support of [PCR]," meaning a "defendant must

demonstrate a reasonable likelihood that his [or her] . . . claim will ultimately

succeed on the merits."     State v. Marshall, 148 N.J. 89, 158 (1997) (first

alteration in original) (citation omitted) (first quoting State v Preciose, 129 N.J.

451, 462 (1992)). A defendant "must do more than make bald assertions that he

[or she] was denied the effective assistance of counsel" to establish a prima facie

claim entitling him or her to an evidentiary hearing. State v. Cummings, 321

N.J. Super. 154, 170 (App. Div. 1999).         A defendant bears the burden of

establishing a prima facie claim. State v. Gaitan, 209 N.J. 339, 350 (2012). We

"view the facts in the light most favorable to a defendant to determine whether

a defendant has established a prima facie claim." Preciose, 129 N.J. at 462-63.

      Here, tried by a jury, defendant was convicted of first-degree robbery,

N.J.S.A. 2C:15-1 (count one); and third-degree unlawful possession of a


                                                                              A-4369-19
                                         4
weapon, N.J.S.A. 2C:39-4d (count two). The State's proofs demonstrated that

defendant stole merchandise from a store. The storeowner witnessed defendant

stealing products off the shelves in the store and blocked the exit while

defendant attempted to leave. While the storeowner tried to call the police using

his cellular phone, defendant grabbed it and fled. As defendant picked up some

money he dropped near the store's exit, the storeowner shoved him and yelled

for assistance while a neighbor assisted in pinning defendant down.

      After defendant was read his Miranda rights in Spanish and being

provided with a Miranda warning form written in Spanish, which he signed,

defendant gave a statement to two police officers who were fluent in Spanish.

Defendant's trial counsel moved to suppress defendant's statements to

Lieutenant John Mazuera. 2 On December 9, 2015, a prior judge conducted a

hearing on defendant's Miranda motion.       Lieutenant Mazuera testified that

during the interview, defendant was "coherent," "alert," "responsive to the

questions being asked," and "did not appear to be under the influence of any

narcotics [or] drugs."




2
  At the time of defendant's interview on April 1, 2015, Mazuera was a sergeant
in the Bound Brook Police Department. He was promoted to the rank of
lieutenant shortly before he testified at the Miranda hearing.
                                                                           A-4369-19
                                       5
      After considering the testimony, the Miranda form, and interview tapes,

the prior judge found defendant "voluntarily," "knowingly and intelligently

waived each and every one of [his] rights prior to making the statement." A

memorializing order was entered on December 17, 2015. Coupled with the other

proofs and testimony adduced at trial, the evidence against defendant was

overwhelming. He was sentenced to an aggregate ten-year prison term and

mandatory parole provisions of the No Early Release Act, N.J.S.A. 2C:43-7.2.

We affirmed his convictions but remanded the matter for resentencing, ordering

the merger of count two into count one. State v. Flores, A-0749-16 (App. Div.

July 20, 2018) (slip op. at 30-31). On February 5, 2019, our Supreme Court

denied defendant's petition for certification.    State v. Flores, 236 N.J. 599

(2019).

      Defendant filed a timely PCR petition, and his PCR counsel filed an

amended petition alleging trial counsel was ineffective for: (1) failing to object

to the admissibility of defendant's statement that was not translated by a court -

appointed translator; (2) not providing a Spanish-speaking interpreter during

their discussions; and (3) failing to argue defendant did not knowingly,

intelligently, and voluntarily waive his Miranda rights because he was under the

influence of drugs. The PCR judge denied the petition, including the request for


                                                                            A-4369-19
                                        6
an evidentiary hearing, holding that defendant failed to establish a prima facie

case of ineffective assistance of counsel.

      Judge Picheca found there was "not a reasonable probability the results of

the proceedings would have been different had defense counsel used a Spanish -

[speaking] [i]nterpreter during pre-trial meetings" because defendant did not

present "any useful information which would have surfaced during" their pre -

trial meetings. The record further demonstrated that defendant "did understand

the consequences of proceeding to trial," and did not ask questions or "indicate

he was not advised of the consequences." 3         As to defendant's statement-

translation claim, the judge found the lack of a court-appointed translator did

not prejudice defendant because the translation was accurate and defendant "had

every opportunity to cross-examine [the translator] during trial regarding her

translation of the transcript, which his counsel did on his behalf."

      Judge Picheca highlighted that we addressed this very issue in our July

20, 2018 decision. And, the judge determined defendant "voluntarily waived

his [Miranda] rights, as he understood the nature of the interrogation and did not

appear to be under the influence of drugs" based on the totality of the


3
  The record reveals that during the trial, defendant rejected the State's offer to
plead guilty to second-degree robbery, which potentially could have reduced his
sentence to five years' imprisonment.
                                                                             A-4369-19
                                        7
circumstances.    In reaching his decision, the judge credited Lieutenant

Mazuera's testimony and the jail nurse's medical records from the date of the

offense. Moreover, the judge emphasized defendant did not argue claims at the

PCR hearing set forth in his pro se petition and concluded they lacked merit for

consideration.

      Except for his self-serving statements, defendant failed to provide

certifications to demonstrate his trial counsel was ineffective. With respect to

defendant's claim that trial counsel did not utilize a Spanish interpreter during

pre-trial meetings, defendant does not specify any impact resulting from the

absence of an interpreter. To the contrary, Judge Picheca found:

                  A thorough review of the trial transcript indicates
            [defendant] did understand the consequences of
            proceeding to trial. Judge [Robert B.] Reed explained
            the consequences of rejecting the State's plea offer and
            going to trial on June 14, 2016. . . . [Defendant]'s
            responses do not indicate a lack of understanding
            regarding the consequences of proceeding to trial.
            [Defendant] failed to ask questions, nor did he indicate
            he was not advised of the consequences.

      Moreover, the record shows defendant and his trial counsel admitted

several times during the pre-trial and trial proceedings to conferring with each

other off the record. Specifically, during the Miranda hearing, the prior judge

permitted trial counsel and defendant to speak off the record at their request


                                                                           A-4369-19
                                       8
twice. And, during the trial, while addressing defendant's right to testify, the

trial court pointedly asked defendant, "[H]ave you had an adequate opportunity

to discuss this issue with [trial counsel] so that as you stand here . . . comfortable

and confident that you've been provided with sufficient information upon which

to base this decision?" Defendant not only answered affirmatively, but his

counsel confirmed they "had . . . several occasions to address that issue in

preparation for this day." Put simply, defendant has not shown any useful

information which would have surfaced during the meetings had an interpreter

been used, or the purported impact value of such information.

      Finally, defendant challenges trial counsel's alleged failure to argue

defendant's Miranda waiver and statements to the police were not made

voluntarily because he was under the influence of drugs.                 The record

demonstrates otherwise. There is nothing in the record demonstrating that

defendant was—as he now argues for the first time—under the influence during

the police interrogation. The underlying issue is whether defendant voluntarily,

intelligently, and knowingly waived his right against self-incrimination. State

v. Knight, 183 N.J. 449, 461 (2005) (quoting Miranda, 384 U.S. at 444). When

determining if a statement was made voluntarily, "[a] court must look at the

totality of the circumstances, including both the characteristics of the defendant


                                                                               A-4369-19
                                          9
and the nature of the interrogation."      Id. at 462-63 (alteration in original)

(quoting State v. Galloway, 133 N.J. 631, 654 (1993)).

      The record shows defendant was not "highly under the influence at the

time he gave his statement to police" so as to be incapable of waiving his

Miranda rights. At trial, Lieutenant Mazuera testified he "did not detect or

smell[] the odor of alcoholic beverage emanating from" defendant.          Judge

Picheca considered defendant's medical intake sheet from the Somerset County

Jail on the day of the offense and noted defendant admitted to using drugs the

day before. Although the nurse described defendant as "disheveled," "anxious,"

and at risk for withdrawal, the nurse reported he acted appropriately, spoke

clearly, was able to focus, and did not appear under the influence of drugs or

alcohol.

      We reiterate from our prior opinion in the matter under review that "[t]he

State's case was strong and essentially uncontradicted." Therefore, even if

defendant's voluntary statements were suppressed, which in our view would not

have happened, there is overwhelming evidence of guilt. Nevertheless, on this

record, defendant knowingly, intelligently, and voluntarily waived his Miranda

rights. There is no evidence that anyone pressured defendant to give a statement

to the police.


                                                                           A-4369-19
                                      10
      To the extent we have not addressed defendant's remaining arguments, we

conclude that they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-4369-19
                                       11